         Case 1:19-cv-07021-RA Document 42 Filed 04/21/20 Page 1 of 1


                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                         DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 4/21/2020


 DXC TECHNOLOGY SERVICES LLC,

                              Plaintiff,
                                                                  No. 19-CV-7021 (RA)
                        v.
                                                                         ORDER
 OMNICOM GROUP, INC.,

                              Defendant.


 RONNIE ABRAMS, United States District Judge:

         A telephone conference is scheduled for April 23, 2020 at 11:00 a.m. to discuss

 the pending motion to dismiss. The parties shall use the dial-in information provided

 below to call in to that conference:

         Call-in Number: (888) 363-4749
         Access Code: 1015508

 If it is not feasible for the parties to appear telephonically at that time, they should jointly

 notify the Court by letter and include proposed alternative dates for this conference.

 SO ORDERED.

Dated:     April 21, 2020
           New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
